Paul Ward, Associate Justice (dissenting). It seems to me that the majority opinion fails to take cognizance of some vital aspects of this case. It makes the arbitrary finding that the connection charges for some of the houses in the Morrilton Homes Addition are barred by the three years statute of limitation without discussing the evidence showing when the District knew of the connections. I am loathe to believe the majority mean to announce, as a matter of law, that a person can secretly and unlawfully connect his home with a sewer system and thereby start the statute of limitations running in his favor. The Hibben case, cited by the majority, certainly does not justify such a principle of law. It seems to me that this case merely holds that ignorance of an existing legal right or obligation does not prevent the statute from running. The important question in this case, I believe, is: Did the Sewer District know when the earlier connections were made ? The evidence on this point was not discussed by the majority, so I shall refer to it. The chancellor discussed the testimony on this point in detail and found that the Sewer District did not know when the connections were made. I submit the chancellor’s finding on this point was not against the weight of the testimony. First, the act of appellant in making the main connection with the appellee district should not be confused with the later connections made by the individual home owners. Most of the testimony is about the former, and even that is not clear. Mr. Morgan, one of the organizers of Morrilton Homes, [according to appellant’s abstract] talked with the City Attorney in 1950 and told him they would either connect with the appellee district or they would build a septic tank. Later he talked with a Mr. Dilling, one of the sewer commissioners, about connecting, and Mr. Dilling “didn’t say lie would not let us connect.” One commissioner was quoted as giving permission to connect, but be denied it. At any rate, tbe important issue in tbis case is not whether the district knew about tbe main line connection in 1950 but whether they knew when each of the individual houses were connected. I find no positive testimony in appellant’s abstract showing that the sewer district knew when the houses were individually connected. On the other hand, Mr. Reynolds, one of the district commissioners, testified that he first knew about the connection about a year before the suit was brought. Mr. Hawkins, one of the commissioners, said he never knew about the connections till he heard it on the streets, and that he had never been asked by Mr. Morgan or Mr. Loh for permission to connect. As stated by appellant, the commissioners contended that “they had no knowledge [of the connections] until after the survey in 1953 and that immediately thereafter they made demand for connection charges.” In view of the above state of the record, I submit that the decree of the trial court should be affirmed.